Citation Nr: 0112756	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from February 1943 to March 
1946.  He died in January 1981.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2000, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently perfected an 
appeal of that decision.

Entitlement to service connection for the cause of the 
veteran's death was previously denied by the RO in May 1981.  
The appellant did not appeal that decision, and, accordingly, 
it is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104 (2000).  Although the RO considered the current claim 
as a new claim, the Board must address the threshold 
jurisdictional matter of whether new and material evidence 
has been received to reopen the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Since 
the prior decision, evidence has been received indicating 
that the veteran was a prisoner of war (POW) of the German 
government during World War II.  In addition, the appellant 
has stated that her husband developed heart disease due to 
the stress of his confinement, and its aftereffects, as well 
as post-traumatic stress disorder (PTSD), which she believes 
contributed to cause his death.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of a claim, and the claim is reopened.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2000).  

While the appellant's claim was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the appellant's claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a) (2000).  A contributory cause of death 
is one which, while inherently not related to the principal 
cause, nevertheless contributed substantially or materially 
to death; combined to cause death; and/or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c) (2000).  

According to the death certificate, the veteran died in 
January 1981, at the age of 59 years, due to acute myocardial 
infarction, while an inpatient in Richland Parish Hospital.  
No underlying or contributory conditions were listed.  The 
veteran made no attempt to file for service connection for 
any disabilities during his lifetime.  However, although the 
veteran died while an inpatient in a hospital, no attempt has 
been made to secure these records, which may shed some light 
on the question at issue.  Accordingly, these records should 
be obtained.  

The appellant also contends that the veteran was a POW of the 
German government during World War II, and that the harsh 
conditions of his confinement led to his death.  She contends 
that he was nearly starved to death during his captivity, and 
ever after had an obsession with food, which led to his 
death.  In addition, she asserts that he developed PTSD as a 
result of his POW experiences, which she believes contributed 
to cause his death.  Under the VCAA duty to notify 
requirements, she must be informed of the general 
requirements necessary to establish entitlement to service 
connection for the cause of the veteran's death, and be 
requested to identify any records she believes are relevant.  
In this case, she should be notified that she may identify 
any places where the veteran received treatment for his heart 
or submit any private treatment records she may have relevant 
to any treatment the veteran may have received for his heart 
or PTSD subsequent to his discharge from service.  
Additionally, she should be notified that she may submit any 
statements she may have or be able to obtain from other 
veterans who served with her husband regarding his 
experiences as a prisoner of war or any complaints he may 
have made regarding his heart.

The file does not contain any service medical records.  In 
March 1981, the VA requested the veteran's service records 
from the National Personnel Records Center (NPRC); that 
organization responded, in April 1981, with verification of 
the dates of service, and no further information or 
explanation.  In connection with the current claim, a request 
was made to the Fort Worth Federal Archives and Records 
Center, in September 1999.  In addition, a VA "Request for 
Information" to an unidentified location for verification of 
the veteran's service, POW dates, and service medical 
records, was made on one or two occasions in 1999-2000, which 
met with no response.  Under the VCAA, for records under 
Federal control, "efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The requests, detailed above, are insufficient to conclude 
that further efforts would be futile.  In this regard, the 
recent requests do not contain the correct dates of service, 
as previously confirmed, or identify the veteran as 
"junior."  In addition, it is not clear, from the form, 
that NPRC was contacted.  In view of the absence of any 
response, NPRC must be contacted, and requested to provide a 
response, whether positive or negative.  To assist in 
locating relevant information, NPRC should also be informed 
that evidence indicates that the veteran was a POW from 
December 24, 1944, to between April 30 and May 13, 1945.  

Further, concerning his POW status, while the RO considered 
38 C.F.R. § 3.309(c) in its determination, service department 
verification of his POW status has not yet been obtained.  If 
such is not forthcoming, the RO must make a determination 
establishing or denying POW status, which must be referred to 
the Director of the VA's Compensation and Pension Service for 
approval.  38 C.F.R. § 3.1(y)(3) (2000).  Additionally, if 
POW status is established, the RO must also consider the 
application of 38 C.F.R. § 3.304(e) and (f) (2000).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to her 
appeal, the case is REMANDED to the RO for the following 
development:

1. The RO should contact the NPRC, and 
request verification of the veteran's POW 
status, and all available service medical 
records associated with the veteran's 
period of service, for incorporation into 
the record.  NPRC should be provided with 
the veteran's full name, to include 
"junior," his correct dates of service 
as listed on the April 1981 NPRC 
response, and the estimated dates of 
captivity by the German government from 
December 24, 1944, to April or May, 1945.  
NPRC should also be asked to provide a 
response, whether positive, negative, or 
a referral to another location, because, 
under VA law, "efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile."  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).   

2.  The RO should contact Richland Parish 
Hospital in Rayville, Louisiana, and seek 
all treatment records, specifically 
including the records compiled in 
conjunction with the veteran's last 
period of hospitalization there 
concluding in his death on January 31, 
1981.

3.  The RO should also contact the 
appellant and request that the appellant 
furnish the names and addresses of all 
physicians or other health care providers 
who provided treatment for the veteran's 
heart or PTSD or other nervous complaints 
from his discharge from service until his 
death.  The RO should obtain copies of 
clinical records of all such treatment 
identified by the appellant.  The RO 
should also notify the appellant that she 
may submit any such records herself.  

4.  The appellant should be asked to 
submit any statements she may have or be 
able to obtain from other veterans who 
served with her husband regarding his 
experiences as a prisoner of war or any 
complaints he may have made regarding his 
heart.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



